Bhuoe, J.,
dissenting. I am unable to concur in tbe majority opinion in this case. It seems to be assumed that because tbe defendant was charged as a principal be could not be convicted of aiding and abetting, and that one cannot, any way, aid and abet in tbe keeping and maintaining of a common nuisance. I can concur in neither of these propositions. There is, in tbe case at bar, quite conclusive evidence, not only that tbe whole scheme was tbe defendant’s scheme, but that be was a party to tbe construction of tbe temporary shed, and was directly interested in tbe operation thereof. There is evidence that, about two weeks before tbe occurrence in controversy, be visited a banker in Taylor, and asked him “if tbe people in Taylor would want something to drink on tbe 4th, and would stand for something being sold,” and that be stated that “if they wanted some be would arrange to have somebody there to sell it.” A drayman testifies: “I worked for Bert IVIoore on tbe dray line and I was working for him on the 3d and 4th of July, this year. I knew tbe defendant, Dahms. I delivered some barrels, ice, and lumber, and some cases. I guess I made three trips. I delivered four cases, and I think nine casks. Also a little dab of lumber, probably 50 or 60 feet. Dahms was at tbe stock yards when I was up there on one trip. Dahms paid me for hauling tbe lumber, ice casks, and cases. He is tbe defendant here. Wallace did not pay me anything. Dahms paid me $5 for tbe entire bill. Tbe bill was $4.15, and Dahms paid me that and a quarter tip. I asked Wallace first for tbe money, and be said be didn’t have any money, but I could go over to Dahms and get it, and I told *63Dahms what Wallace had,said to me, and Dahms gaye me'the money. Dahms was 50 or 60 feet from Wallace, right at the gate, at the time. I did not have any dispute with Dahms about the pay. This was about 11 or 12 o’clock that day. I got the lumber from the Mandan Mercantile yards. When I asked Wallace for the money, he said he didn’t have the money yet, to wait a while, or I could go over to Dahms and get it. Wallace said he didn’t have the money, but I could either wait for it or get it from Dahms. When I went over to Dahms I asked him about the money. I think he said that Wallace was supposed to pay it, and I told him he didn’t have any money, and Dahms paid me. I don’t think he talked to Wallace in the meantime. I don’t think he did while I was there. Wallace did not come over with me, I went over and told.. him what Wallace said, and he paid me the bill and a quarter besides.” S. E. Bergland, a witness for the state, testified as follows: “I have lived in Taylor about a year, and I am manager of the Mandan Mercantile Company, and was such manager on the 4th of July last. The Man-dan Mercantile Company sells lumber. I know the defendant Dahms when I see him. I sold Dahms 110 feet of lumber on July 4th. He paid me either $3.25 or $3.30, or $3. He paid me at the time he bought it. He said the dray would be around there to get it in a short while. That Avas the only lumber that I delivered to the dray that morning. When Dahms came to order the lumber he said he wanted some lumber, and I asked him Avhat kind he wanted. He said he wanted some Avhite boards. The lumber was a cash deal, and Dahms requested that I make out a bill of it to P. D. Wallace. I did that, and Dahms took the bill away with him. ... We heard that they were selling beer out there, and we thought we would go and stop them. This was between 3 and 4 in the afternoon. We went out there, and I saw the defendant there. I saw this little shed or place back of which the beer was kept. The defendant was standing, I think he was standing up alongside of the fence at the end of the opening where those boards were; standing at one end of this little shed. Mr. Wallace was inside of the shed. There were people about the place, but they were standing further back. I was at the ball game that day, and I don’t think I saw Dahms there at the ball game. I was down at the grand stand where the exercises were taking place, but I did not see Mr. Dahms down there at that time.”
It is true that the witness Wallace testifies that the defendant was *64merely acting as bis agent in purchasing the lumber, and merely loaned the money to him to pay for the drayage, and that he was not interested in the maintenance of the establishment. Wallace, however, had already pleaded guilty to the crime of maintaining a nuisance, and it can hardly be claimed that the jury was not justified in looking upon his testimony with some suspicion. If, for instance, the defendant merely loaned the money for paying the drayage, why did he, without consulting Wallace, tip the drayman? And if he had no interest in the concern, why was he so solicitous about running errands, purchasing lumber, and obtaining and providing for Wallace’s lunch? The evidence shows that a number of hundred dollars worth of beer must have been sold. When Wallace was arrested he had but $60 or $66 on his person. There is no evidence that he left the place during the day, before he was arrested. Such eases may be proved by circumstantial evidence, and I do not believe that anyone can read the evidence without being convinced that the prime movers were the defendant and the corporation which he represented. If the defendant Dahms was a party to the building of the structure and furnishing the place with beer and ice, and stood by and allowed the liquor to be sold therein which was furnished by his concern, and which he admits had not been paid for prior to the transaction in question, I am quite satisfied that he could be convicted as a joint principal in the undertaking. The jury would have been justified in finding that he and his concern looked to the profits of the enterprise for their compensation. It, it is true, is “no criminal offense to stand by, a mere passive spectator of a crime, even of murder. Noninterference to prevent a crime is not itself a crime. But the fact that a person was voluntarily and purposely present, witnessing the commission of a crime, and offered no opposition to it though he might reasonably be expected to prevent it, and had the power so to do, or at least to express his dissent, might, under some circumstances, afford cogent evidence upon which a jury would be justified in finding that he wilfully encouraged and so aided and abetted. But it would be' purely a question for the jury whether he did so or not.” Hawkins, J., in Rex v. Coney, 51 L. J. Mag. Cas. N. S. 78.
In the case of State v. Snyder, 108 Iowa, 205, 78 N. W. 807, it was held that “a banker selling bills of lading at his bank to whoever might apply, thereby enabling the purchasers to obtain intoxicating liquors at *65a freight depot, is guilty of selling the liquors, such dealings precluding him from asserting that he was a mere collecting agent for the consignors of the liquors. He is also guilty of maintaining a nuisance, defined as using a building in which intoxicating liquors are sold unlawfully, though he owned neither the building nor the liquors.” The court on page 206 says: “It is contended in the argument that while it may be true that defendant was guilty of selling intoxicating liquor, he was not guilty of maintaining-a nuisance, and that the jury should have been so instructed. The crime of nuisance consists in the keep or use of a building or place in which intoxicating liquors are kept with unlawful intent, or are sold for forbidden purposes. It is the use of a place in which the inhibited acts are done, rather than the doing of these acts, that constitutes the offense. Now, with the practical concession that there was sufficient, evidence to justify the defendant’s conviction of the crime of selling intoxicating liquors contrary to law, or of keeping such liquors with intent to sell the same unlawfully, the only question for solution is, Did the defendant keep or use a building or place for that purpose ? The authorities furnish no uncertain answer to this proposition. In the case of State v. Arnold, 98 Iowa, 253, 67 N. W. 252, it is said: ‘It, of course, is to be understood that it is not necessary to prove that the defendant was the owner, or even that he was a lessor under a formal lease. It is sufficient if he is shown to have been maintaining a nuisance; and the ownership or even the rightful possession of the property is not a material question.’ ” See also State v. Herselus, 86 Iowa, 214, 53 N. W. 105.
In the case of Webster v. State, 110 Tenn. 491, 82 S. W. 179, it was held that a wholesale liquor dealer who sets up a retailer in business, indorses his application for a license, encourages him to engage in the business under it, and is present in the saloon when unlawful sales are made, and is, in fact, the chief beneficiary of the business, although it is not done in his name, is equally guilty with the retailer of making illegal sales. Again, in the case of Phillips v. State, 95 Ga. 478, 20 S. E. 270, it was held that “one who, by the use of his capital or credit aids in procuring or.furnishing whisky to another for the purpose of being unlawfully sold by the latter, and it is so sold, and the former, by the agreement for conducting the business is to receive, and does actually receive, a given per cent on the cost of all the whisky so furnished and *66sold,” is guilty with the seller of selling the liquor unlawfully, whether under the terms of the agreement between them a technical partnership between them existed or not.
I have no fault to find with the form of the information or with the instructions which were given thereunder. It is true that the information charged the defendant was a principal, and that this was the proper method of procedure. It is also true that the instruction spoke of the connection of the defendant as that of an aider and abetter. Wherein, however, the defendant was prejudiced by this instruction it is difficult for me to understand. Section 8555, Rev. Codes 1905, § 9218 Compiled Laws of 1913, provides that “all persons concerned in the commission of a crime, whether it is a felony or a misdemeanor, and whether they directly commit the act constituting the offense, or aid and abet in its commission, or, not being present, have advised and encouraged its commission, . . . are principals in any crime so committed.” It is perfectly clear, therefore, that the defendant was a principal and could be charged as a principal, even though the evidence showed that he did not actually and physically keep the place, but merely aided and abetted in the transaction. An aider and abetter is one who assists, counsels, or advises; and I can see no error in instructing the jury to that effect.
The court charged the jury that “if you find in the facts in this ea?" that at the stock yards near Taylor, in this county and state, there was a nuisance kept and maintained on the 4th of July, 1912, and that tK defendant, while not actually keeping the place, yet aided and abetted in the keeping of the same, then you should find the defendant guilty as charged in the information.” And later, when asked by a juryman for further instructions, added: “Aiding and abetting practically means the same thing, — assisting, counseling, and advising. Tinder the law, aiding, abetting, or assisting — those three words are synonymous and mean the same thing. Anyone who in any way aids or assists in the commission of a crime, why then he is an aider and an abetter under the law.” And in answer to the question put by the jury, “Would this necessarily need to be previous to the 4th of July when the crime was committed ? ” he answered, “It wouldn’t have to be, — either before or at the time of the commission of the offense.” The learned trial judge took pains to point out that it was for the offense only of keeping and maintaining a common nuisance, as opposed to the offense of unlawfully selling intox*67icating liquors, that the defendant could be convicted, and there can be no possible ground for any belief that the “assisting, counseling, and advising” mentioned could have related to any other offense. He merely in effect told the jury that, even if the defendant himself did not manage the place, he nevertheless could be found guilty if he assisted, advised, or encouraged the act.
To quote the language of the supreme court of Kansas, in the case of State v. Corn, 76 Kan. 416, 91 Pac. 1067, “Evidently he (the defendant) was either the proprietor or a person who was actually aiding and assisting another in maintaining a nuisance. In either case he was guilty of the offense charged.” See also State v. Nield, 4 Kan. App. 626, 45 Pac. 623; State v. Lord, 8 Kan. App. 257, 55 Pac. 503; State v. Hoxsie, 15 R. I. 1, 2 Am. St. Rep. 838, 22 Atl. 1059.
One, in short, can be convicted of aiding and abetting in the commission of a nuisance, and it is sufficient and proper that he shall be informed against as a principal. The mere fact, however, that the information may charge him as a principal does not' alter the fact that proof that he aided and abetted will be sufficient to justify a conviction. It seems to me to be the summit of absurdity to say that one may furnish the money and reap the profit of running a nuisance, and yet not be liable unless he actually manages or superintends, or that, when the former facts are testified to, the jury may not be told that the testimony, if believed, will justify a conviction of the crime of keeping and maintaining, even though the defendant has merely aided, assisted, counseled, and advised.
Burke, I.: I approve of the views of Judge Bruce.